561 F.2d 658
15 Fair Empl.Prac.Cas.  1098
Paul CUMMINS, Plaintiff-Appellant,v.PARKER SEAL COMPANY, Defendant-Appellee.
No. 74-1607.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 12, 1974.Opinion May 23, 1975.Decided Sept. 2, 1977.Rehearing Denied Sept. 30, 1977.

Thomas L. Hogan, James C. Hickey, Ewen, MacKenzie & Peden, Louisville, Ky., for plaintiff-appellant.
Bennett Clark, Stoll, Keenon & Park, Lexington, Ky., for defendant-appellee.
Before PHILLIPS, Chief Judge, and CELEBREZZE and ENGEL, Circuit Judges.
PER CURIAM.


1
In an opinion published at 516 F.2d 544 (6th Cir. 1975), this court reversed the judgment of the district court and remanded this case for further proceedings.


2
On June 27, 1977, the Supreme Court vacated the judgment of this court and remanded the case to this court for further consideration in the light of TWA v. Hardison, 433 U.S. ---, 97 S.Ct. 2264, 53 L.Ed.2d 113 (June 16, 1977).


3
Upon consideration, we conclude that the decision of the Supreme Court in Hardison requires affirmance of the judgment of the district court in the present case.


4
Our former judgment of reversal having been vacated by the Supreme Court, the decision of the district court dismissing the action is affirmed on authority of Hardison.  No costs are taxed in this court.  The parties will bear their costs in this court.